Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 08/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 9138319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 31-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art does not teach, disclose and/or fairly suggest a system to guide surgery comprising: a first sensor unit comprising an optical sensor configured to attach to a first bone of a patient, the optical sensor configured to receive light and determine a direction of the light; a second sensor unit to couple to an object, the second sensor unit comprising at least three markers configured to emit and/or reflect light to provide a signal representing a six degrees of freedom position to the first sensor unit and;
a processor configured to:
receive the relative position of the second sensor unit with respect to the object:
receive the sensor information from the first sensor unit:
determine the relative position in six degrees of freedom of the object with respect
to the first bone in accordance with the sensor information and the relative
position of the second sensor unit with respect to the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791